DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-38 are pending in the application, all of which are ready for examination by the examiner.

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No.  10,127,278. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No.  10,127,278.

The following table shows the claim 20 in the instant application 17/500,194 that is rejected by corresponding claim 8 of U.S. Patent No.  10,127,278

Instant Application 17/500,194
Patent No. US 10,127,278
20. A method comprising: 
receiving a query for one or more data items stored at least in part in an in-memory database, wherein the query comprises a query plan including at least one operator; 
identifying the at least one query operator uses data having a format that is different from a storage model format used at the in-memory database to store at least one of the one or more data items, wherein the format and the storage model format differ with respect to a row format and a column format; and 
in response to the identifying, converting the format of the data used by the at least one query operator to the storage model format of the at least one of the one or more data items stored in the in-memory database.
8. A computer-implemented method comprising: receiving a query for one or more data items stored in a database, the query being associated with a query plan; and in response to a query operator using data having a format different from a storage model format of the one or more data items stored in the database, converting the format of the data used by the query operator to another format that matches the storage model format of the one or more data items, wherein a difference between the format and the storage model format before the converting is one of the following: the format of the data is a row-format and the storage model format is a column-format or the format of the data is the column-format and the storage model format is the row-format.



Claims 20-38 would be allowable if a terminal disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is (571)270-1754.  The examiner can normally be reached on M-F 7:30am - 4:00pm PTPT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153